DETAILED ACTION
1. This communication is responsive to the application, filed January 17, 2020.
2. Claims 1-15 are pending in this application.  Claims 1, 8, 12 are independent claims. This action is made Non-Final.
Examined under the first inventor to file- provisions of the AIA 
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claimed “that content region” does not have antecedent basis. The examiners assumes the applicant is referring to the *at least one of the content regions*.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 12-15 are directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a “computer program” is software, and software per se is not patentable. MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019]: Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel et. al. (“Heuvel”, US 2016/0063762) in view of Ames et. al. (“Ames”, US 2015/0082181).

Claim 8:
Heuvel teaches an apparatus for overlaying a Web page on a real or virtual 3D object for
viewing by a viewer, [abstract] “An augmented reality environment may be provided to an end user of a head-mounted display device (HMD) in which content (e.g., webpages) may be displayed to the end user using one or more curved slates that are positioned on a virtual cylinder”) the Web page having plural content regions, ([0068] “The first set of content may also correspond with content for displaying a user interface associated with a computing application (e.g., an email application, a word processing application, a web browser application, a web-based application, or an instant messaging application)”, [0068] “a first set of content to be displayed using an HMD (or another mobile device) is acquired. The first set of content may include images, text, videos, live video feeds, or webpage content”)

Heuvel teaches that the apparatus comprising: at least one processor; ([0029] “processor 156”)

Heuvel teaches at least one memory including computer program instructions ([0029] “memory 157”)

Heuvel teaches that the at least one memory ([0029] “memory 157”) and the computer program instructions being configured to, with the at least one processor, ([0029] “processor 156”) 

Heuvel teaches allocate the content regions of the Web page to different respective portions of the 3D object; (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object)

Heuvel teaches resize at least one of the content regions of the Web page as necessary to fit the content region within the portion of the 3D object allocated to that content region; (Heuvel [0063] “FIG. 4B depicts one embodiment of a set of curved slates that are displayed to an end user of an HMD, such as mobile device 19 in FIG. 1. The set of curved slates may be located on a surface of a virtual cylinder surrounding the end user. The set of curved slates include curved slate 422 (e.g., displaying a live video feed), curved slate 424 (e.g., displaying a search engine interface), curved slate 426 (e.g., displaying an electronic messaging application), and curved slate 428 (e.g., displaying a gaming application). As depicted, a virtual pointer 430 may be used by the end user to select a curved slate for repositioning on a virtual cylinder or to drag the edges or corners of a curved slate to resize the curved slate”, thus, a user can resize a curved slate content region, and in response to the newly allocated size, then as necessary, because the curved slate region is resized in response to a user resize, then the curved slate content region is resized based on the new size allocation)

Heuvel teaches overlaying the content regions of the Web page on the respective allocated portions of the 3D object (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object)

Heuvel does not explicitly teach wherein the allocating of the content regions of the Web page is hierarchical, such that a content region of the Web page that has a highest importance is allocated to a portion of the 3D object that is at least one of (1) nearest to the viewer in the field of view of the viewer and (11) centremost in the field of view of the viewer. However, Ames is analogous art of a 3D user interface [abstract].  Ames shows in Fig 3a hierarchically related planes of content. Ames [0030] “As shown in FIG. 3(a), upon detecting an activation of the 3D view mode, the interface 301 displayed on a display screen 302 of a computing device 300 can be rendered to have at least two (and in many situations more) different "levels" or z-depths, where the upper level of some interface elements is rendered to appear near the outer surface of the display screen and the upper level of other interface elements can be rendered to appear at a 

Ames [0031] “In various embodiments, interface elements rendered to appear at an upper level can be those elements determined to be more important or relevant to a user”. Ames [0052] “For example, higher priority items (e.g., upcoming appointments or new messages) can be rendered at higher levels in the interface”. 

Ames [0027] “enable 3D display and interaction with the interface (e.g. a webpage) when the device is operating in a 3D view mode”.

Thus, elements rendered nearer to a user have higher importance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the 3D user interface of Heuvel with the 3D user interface of Ames so users can setup a user profile which specifies object depth preferences for a user personalized 3d view [Ames 0022].


Claim 1 is similar in scope to claim 8 and is rejected under similar rationale

Claim 2:
The modified Heuvel + Ames teaches that the resizing of the at least one of the content regions of the Web page carried out using a grid having a plurality of rows and a plurality of columns (Heuvel [0024] “The curved slate may be partitioned into a first number of grid pieces associated with a grid layout of the cylindrical work area (e.g., a curved slate may be partitioned into nine grid pieces, thus, the virtual cylinder can be segmented into nine row/column grid layout regions)

The modified Heuvel + Ames teaches wherein a grid is notionally applied to the portion of the 3D object allocated to that content region (as discussed above in Heuvel [abstract], the 3d object is a virtual cylinder,  so as discussed above in Heuvel [0024] the grid pieces are of the virtual cylinder (curved slate regions) and the spacing of the rows and columns of the grid are adjusted as necessary so that the grid fits that content region (Heuvel [0024] “The curved slate may be expanded in a horizontal manner and/or a vertical manner by dragging or moving the edges or corners of the curved slate. In one embodiment, moving and releasing the curved slate within the cylindrical work area may cause the curved slate to snap to or align with the edges of other non-selected curved slates. In this case, the curved slate may have a magnetic snapping function that aligns the curved slate with the edges of on or more other non-selected curved slates when the curved slate is released by the end user”, thus, as necessary, the spacing of the grid is adjusted (snapped to align with other grid pieces) based on a user making a resize change)

Claim 3:
The modified Heuvel + Ames teaches prior to overlaying a content region on an allocated portion of the 3D object, reshaping the content region as necessary according to the three dimensional shape of the allocated portion of the 3D object. (Ames [0022] “In some situations, a sensor remote, separate, or otherwise in communication with the device can be used to detect a change in orientation and/or position of the device. The orientation information can be received at the device from the sensor, and the device can cause the appearance of the interface to be altered based at least in part on the received orientation and/or position information”, Ames [0033] In various other embodiments, the page profile can include information indicative of the importance of the various interface elements, and this information can be used to determine the 3D appearance (e.g., height, locations, etc.) of the interface elements as the orientation of the device changes and/or the relative position of the user to the device in 3D space”, thus, a page profile is used to determine height (shape) of interface elements prior to layout to determine their 3D appearance as device orientation changes)

Claim 4:
The modified Heuvel + Ames teaches prior to overlaying a content region on an allocated portion of the 3D object, reshaping the content region as necessary according to the perspective of the allocated portion of the 3D object as viewed by the user. (Ames [0022] “In some situations, a sensor remote, separate, or otherwise in communication with the device can be used to detect a change in orientation and/or position of the device. The orientation information can be received at the device from the sensor, and the device can cause the appearance of the interface to be altered based at least in part on the received orientation and/or position information”, Ames [0033] In various other embodiments, the page profile can include information indicative of the importance of the various interface elements, and this information can be used to determine the 3D appearance (e.g., height, locations, etc.) of the interface elements as the orientation of the device changes and/or the relative position of the user to the device in 3D space”,thus, a page profile is used to determine height (shape) of interface elements prior to layout to determine their 3D appearance as device orientation changes)

Claim 5:
The modified Heuvel + Ames teaches that the 3D object is an image of a real 3D object which is viewed by the viewer through an augmented-reality viewing device. (as discussed above in Heuvel [abstract], [0068] a plurality of content is within a web-based application, and is mapped to a virtual cylinder object, Heuvel Fig 3a shows a virtual reality HMD (Head mounted device) glasses, [0021] “an augmented reality environment may be provided to an end user of a head-mounted display device (HMD) in which content (e.g., webpages, videos, and text) may be displayed to the end user using one or more curved”)

Claims 9-11 are similar in scope to claims 2-4 and are rejected under similar rationale

Claim 12 is similar in scope to claim 8 and is rejected under similar rationale

Claims 13-15 are similar in scope to claims 2-4 and are rejected under similar rationale


9.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Heuvel et. al. (“Heuvel”, US 2016/0063762) in view of Ames et. al. (“Ames”, US 2015/0082181) in further view of Champion et. al. (“Champion”, US 2018/0144556).

Claim 6:
The modified Heuvel + Ames does not explicitly teach that the 3D object is a computer-generated image which is viewed by the viewer through a virtual reality viewing device. virtual reality workspace”. Champion [0022] “FIGS. 5A and 5B illustrate examples of a 3D head-mounted stereoscopic display system”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the modified the 3D user interface of Heuvel + Ames with the 3D user interface of Champion so that 3d webpage objects can be 3d printed [Champion 0127].

Claim 7:
The modified Heuvel + Ames does not explicitly that the 3D object is a real 3D object and the overlaying the content regions of the Web page on the respective allocated portions of the 3D object comprises projecting an image of the content regions of the Web page on the respective allocated portions of the real 3D object. Champion [abstract] “browsing the internet in a 3D/virtual reality workspace”. Champion Fig 3 item 18 shows a 3D polar bear. Champion [0075] “As indicated above, the computer system 100 may be configured to display a three-dimensional (3D) scene (e.g., via stereoscopic images), or 3D content, such as scene 180, using the display 150A and/or the display 150B”. Champion [0080] “at least a portion of the 3D scene may appear as a hologram-like image above the surface of the display 150”. Thus, Champion teaches displaying a projected 3D hologram over a real display device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the modified the 3D user interface of Heuvel + Ames with the 3D user interface of Champion so that 3d webpage objects can be 3d printed [Champion 0127].

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EVS
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145